PER CURIAM.
This is an appeal by tenants and a cross appeal by the landlord. The tenants’ appeal was dismissed by this court on July 3, 1986, upon stipulation of the parties. As to the cross appeal, we reverse and remand with direction to enter judgment for the landlord on the issues of the validity of the lease and the tenants’ right to return of rent. At oral argument, landlord’s counsel announced a waiver of any further claims for damages based on continued nonperformance by the tenants.
The landlord’s cross appeal is from the second paragraph of the final judgment, declaring the lease of the adjoining 808 square feet to be null and void and directing recovery from the landlord of $11,-660.04 in rent paid by the tenants. We conclude both determinations to be erroneous.
The lease clearly shows that the subject premises were leased to the tenants for use as an office; and any use of the premises for the expansion of the tenants’ existing restaurant was specifically conditioned on the tenants obtaining approval of restaurant space “in addition to” existing restaurant space allotment. By the terms of the lease, the landlord clearly made no representation as to whether the tenants would be able to use the leased premises for their desired restaurant expansion. Furthermore, the record shows that the tenants had contemplated the possibility of not receiving the necessary approval from the City of Delray Beach and had determined that in such event, the leased premises would be used as an office or for storage space.
GLICKSTEIN, DELL and GUNTHER, JJ., concur.